Citation Nr: 1642598	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  10-38 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for a fracture, left tibia/fibula head, with degenerative changes and instability.  

2. Entitlement to service connection for a left hip disability. 

3. Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Michael G. Smith, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION


The Veteran had active military service from November 1977 to February 1978.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2011 the Veteran testified at a Travel Board hearing held at the RO.  A transcript of the hearing has been associated with the Veteran's claims folder.  A November 2011 Board decision remanded the issues identified on the title page for additional development.  

In September 2016, the Veteran was informed that the Acting Veterans Law Judge who conducted the August 2011 hearing had since retired from the Board and sent him a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would ultimately render a determination in his case.  He replied that he wanted a videoconference hearing before a Veterans Law Judge.  That same month, he sent in another request noting he wanted either a videoconference hearing before a Veterans Law Judge or an in-person hearing at his local RO with a Veterans Law Judge, "whichever is quicker."  As such, a hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should schedule the Veteran for either a video conference hearing before a Veterans Law Judge or a Travel Board hearing at the RO in North Little Rock, Arkansas.  The Veteran and his attorney are to be notified by letter of the date, time, and place of that hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

